Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 1 of 13 PageID 54




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION



   HEATHER MORGAN,

                  Plaintiff,

   v.                                                    CASE NO. 8:19-CV-01112-SCB-CPT

   UNITED NATURAL FOODS, INC.,

                  Defendant.

               DEFENDANT’S ANSWER AND STATEMENT OF DEFENSES TO
                            PLAINTIFF’S COMPLAINT

          Defendant United Natural Foods, Inc. (“UNFI” or “Defendant”), by and through its

   undersigned attorneys, files its Answer and Statement of Defenses in response to Heather

   Morgan’s complaint filed May 9, 2019 (“Complaint”), and states as follows:

                ANSWER TO PLAINTIFF’S INTRODUCTORY STATEMENT

          In response to the unnumbered introductory sentence of the Complaint, to the extent

   that a response is required to the statements therein, Defendant admits that Heather Morgan

   (“Plaintiff”) filed a lawsuit against Defendant. Further answering, Defendant denies that it

   engaged in any conduct that would subject it to liability or which would entitle Plaintiff to

   damages.

                                  JURISDICTION AND VENUE

          1.      Paragraph 1 contains a statement regarding Plaintiff’s invocation of the

   jurisdiction of this Court to which no response is required. Further answering, Defendant

   does not deny that this Court has jurisdiction over this matter.
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 2 of 13 PageID 55




          2.      In response to Paragraph 2 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required. Further

   answering, Defendant does not deny that venue is proper in this Court.

                             ADMINISTRATIVE PREREQUISITES

          3.      In response to Paragraph 3 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required.

          4.      In response to Paragraph 4 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required. Further

   answering, Defendant states that to the extent that Plaintiff refers to a document in Paragraph

   4, any document speaks for itself.

          5.      Defendant admits the allegations in Paragraph 5 of the Complaint.

          6.      In response to Paragraph 6 of the Complaint, Defendant responds that to the

   extent that Plaintiff refers to a document, any document speaks for itself. Defendant lacks

   sufficient information or knowledge to form a belief as to the date Plaintiff received any

   Notice of Right to Sue.

          7.      In response to Paragraph 7 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required.

                                             PARTIES

          8.      In response to Paragraph 8 of the Complaint, Defendant admits that it is a

   Foreign Profit Corporation that does business in counties that fall within the Middle District

   of Florida, Tampa Division.




                                                    2
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 3 of 13 PageID 56




             9.    In response to Paragraph 9 of the Complaint, Defendant lacks sufficient

   information or knowledge to form a belief as to Plaintiff’s current residence.

                                   FACTUAL ALLEGATIONS

             10.   Defendant admits that Plaintiff began her employment with Defendant on or

   about January 29, 2018. Further answering, Defendant responds that Plaintiff’s allegations

   regarding “hostile work environment” call for a legal conclusion to which no response is

   required. Defendant lacks sufficient information or knowledge to form a belief as to the

   environment Plaintiff claims to have experienced “[f]rom the beginning of her employment.”

             11.   In response to Paragraph 11 of the Complaint, Defendant lacks sufficient

   information or knowledge to form a belief as to Plaintiff’s specific allegations. Further

   answering, Defendant states that to the extent Plaintiff brought any specific complaint to

   Defendant’s attention, Defendant promptly and appropriately investigated the complaint and

   took the appropriate actions.

             12.   In response to Paragraph 12 of the Complaint, Defendant responds that to the

   extent that Plaintiff refers to a document, the document speaks for itself. Further answering,

   Defendant states that Defendant reviewed Plaintiff’s performance after she had been with the

   Company for 90 days and Plaintiff was meeting expectations.

             13.   In response to Paragraph 13 of the Complaint, Defendant responds that to the

   extent that Plaintiff refers to an electronic document, the electronic document speaks for

   itself.

             14.   In response to Paragraph 14 of the Complaint, Defendant admits that Plaintiff

   spoke with Human Resources on or about August 9, 2018 regarding incidents Plaintiff




                                                    3
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 4 of 13 PageID 57




   alleged had occurred in the workplace. Defendant lacks sufficient information or knowledge

   to form a belief as to Plaintiff’s alleged discussions with unnamed dispatchers.

          15.     In response to Paragraph 15 of the Complaint, Defendant responds that to the

   extent that Plaintiff refers to a document, the document speaks for itself. Further answering,

   Defendant states that Plaintiff’s hours, along with the hours of several similarly situated

   individuals, were decreased in September 2018. Defendant lacks sufficient information or

   knowledge to form a belief as to Plaintiff’s allegations regarding unnamed “male co-

   workers.” Defendant denies the remaining allegations of Paragraph 15.

          16.     Defendant denies the allegations contained in Paragraph 16 of the Complaint.

                                 COUNT I
          FLORIDA CIVIL RIGHTS ACT – ALLEGED SEXUAL HARASSMENT

          17.     In response to Paragraph 17 of the Complaint, Defendant incorporates by

   reference its responses to Paragraphs 1-16 as if fully restated herein.

          18.     In response to Paragraph 18 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required.

          19.     In response to Paragraph 19 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required. Further

   answering, Defendant lacks sufficient information or knowledge to form a belief as to

   Plaintiff’s specific allegations. Defendant denies that it engaged in any conduct with respect

   to Plaintiff that would subject it to liability or that would entitle Plaintiff to any remedy or

   relief of any kind from Defendant.

          20.     In response to Paragraph 20 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required. Further



                                                     4
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 5 of 13 PageID 58




   answering, although Defendant lacks sufficient information or knowledge to form a belief as

   to Plaintiff’s specific allegations, based upon information and belief, following the

   investigation it conducted, Defendant denies the allegations contained in Paragraph 20 of the

   Complaint.

           21.     Defendant denies the allegations contained in Paragraph 21 of the Complaint.

           22.     Defendant denies the allegations contained in Paragraph 22 of the Complaint.

           23.     In response to Paragraph 23 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required. Further

   answering, although Defendant lacks sufficient information or knowledge to form a belief as

   to Plaintiff’s specific allegations, based upon information and belief, following the

   investigation it conducted, Defendant denies the allegations contained in Paragraph 23 of the

   Complaint.

           24.     In response to Paragraph 24 of the Complaint, Defendant responds that

   although it lacks sufficient information or knowledge to form a belief as to Plaintiff’s specific

   allegations, based upon information and belief, following the investigation it conducted,

   Defendant denies the allegations contained in Paragraph 24 of the Complaint.

           25.     Defendant denies the allegations contained in Paragraph 25 of the Complaint.

           26.     Defendant denies the allegations contained in Paragraph 26 of the Complaint.

           To the extent that any response is required to the statements in the unnumbered

   “WHEREFORE” paragraph following Paragraph 26, Defendant denies that Plaintiff is

   entitled to the relief requested.




                                                    5
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 6 of 13 PageID 59




                                    COUNT II
                 FLORIDA CIVIL RIGHTS ACT – ALLEGED RETALIATION

           27.     In response to Paragraph 27 of the Complaint, Defendant incorporates by

   reference its responses to Paragraphs 1-16 as if fully restated herein.

           28.     In response to Paragraph 28 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required. Further

   answering, Defendant denies that it engaged in any conduct with respect to Plaintiff that

   would subject it to liability or that would entitle Plaintiff to any remedy or relief of any kind

   from Defendant.

           29.     Defendant denies the allegations contained in Paragraph 29 of the Complaint.

           30.     In response to Paragraph 30 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required. Further

   answering, Defendant denies that it retaliated against Plaintiff.

           31.     Defendant denies the allegations contained in Paragraph 31 of the Complaint.

           To the extent that any response is required to the statements in the unnumbered

   “WHEREFORE” paragraph following Paragraph 31, Defendant denies that Plaintiff is

   entitled to the relief requested.

                                       COUNT III
                       TITLE VII – ALLEGED SEXUAL HARASSMENT

           32.     In response to Paragraph 32 of the Complaint, Defendant incorporates by

   reference its responses to Paragraphs 1-16 as if fully restated herein.

           33.     In response to Paragraph 33 of the Complaint, Defendant responds that the

   allegation therein calls for a legal conclusion to which no response is required.




                                                     6
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 7 of 13 PageID 60




          34.     In response to Paragraph 34 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required. Further

   answering, Defendant lacks sufficient information or knowledge to form a belief as to

   Plaintiff’s specific allegations. Defendant denies that it engaged in any conduct with respect

   to Plaintiff that would subject it to liability or that would entitle Plaintiff to any remedy or

   relief of any kind from Defendant.

          35.     In response to Paragraph 35 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required. Further

   answering, although Defendant lacks sufficient information or knowledge to form a belief as

   to Plaintiff’s specific allegations, based upon information and belief, following the

   investigation it conducted, Defendant denies the allegations contained in Paragraph 35 of the

   Complaint.

          36.     Defendant denies the allegations contained in Paragraph 36 of the Complaint.

          37.     Defendant denies the allegations contained in Paragraph 37 of the Complaint.

          38.     In response to Paragraph 38 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required. Further

   answering, although Defendant lacks sufficient information or knowledge to form a belief as

   to Plaintiff’s specific allegations, based upon information and belief, following the

   investigation it conducted, Defendant denies the allegations contained in Paragraph 38 of the

   Complaint.

          39.     Defendant denies the allegations contained in Paragraph 39 of the Complaint.

          40.     Defendant denies the allegations contained in Paragraph 40 of the Complaint.




                                                    7
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 8 of 13 PageID 61




           To the extent that any response is required to the statements in the unnumbered

   “WHEREFORE” paragraph following Paragraph 40, Defendant denies that Plaintiff is

   entitled to the relief requested.

                                          COUNT IV
                             TITLE VII – ALLEGED RETALIATION

           41.     In response to Paragraph 41 of the Complaint, Defendant incorporates by

   reference its responses to Paragraphs 1-16 as if fully restated herein.

           42.     In response to Paragraph 42 of the Complaint, Defendant responds that the

   allegations therein call for legal conclusions to which no response is required. Further

   answering, Defendant denies that it engaged in any conduct with respect to Plaintiff that

   would subject it to liability or that would entitle Plaintiff to any remedy or relief of any kind

   from Defendant.

           43.     Defendant denies the allegations contained in Paragraph 43 of the Complaint.

           44.     In response to Paragraph 44 of the Complaint, Defendant responds that the

   allegations therein call for a legal conclusion to which no response is required. Further

   answering, Defendant denies that it retaliated against Plaintiff.

           45.     Defendant denies the allegations contained in Paragraph 45 of the Complaint.

           To the extent that any response is required to the statements in the unnumbered

   “WHEREFORE” paragraph following Paragraph 45, Defendant denies that Plaintiff is

   entitled to the relief requested.

                                   DEMAND FOR JURY TRIAL

           To the extent that a response is required to the statement in Paragraph 46, Defendant

   admits Plaintiff “requests a jury trial on all issues so triable.” Whether and to what extent



                                                     8
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 9 of 13 PageID 62




   Plaintiff is entitled to a jury trial are legal conclusions to which no response is required.

                                        GENERAL DENIAL

          Defendant specifically denies each and every allegation of Plaintiff’s Complaint not

   specifically admitted herein.

                            AFFIRMATIVE AND OTHER DEFENSES

          As separate defenses, and without conceding Defendant bears the burden of proof or

   persuasion as to any of them, Defendant alleges as follows:

          1.      Plaintiff’s Complaint fails, in whole or in part, to state a claim upon which

   relief can be granted.

          2.      Plaintiff’s claims are barred, in whole or in part, by the equitable doctrines of

   waiver, estoppel, laches and/or unclean hands.

          3.      Plaintiff’s claims are barred because any actions undertaken with regard to

   Plaintiff were taken in good faith and were based on lawful and legitimate non-

   discriminatory, non-harassing, and non-retaliatory business reasons.

          4.      Plaintiff’s claims and/or any claims for damages are barred on the grounds

   that even if any decision concerning Plaintiff was based, in part, on grounds of unlawful

   discrimination, harassment or retaliation, which Defendant denies, Defendant would have

   reached the same decision based on other legitimate, non-discriminatory, non-retaliatory

   reasons.

          5.      Plaintiff’s claims and/or any claims for damages are barred because Defendant

   exercised reasonable care to prevent and correct promptly any alleged harassing,

   discriminatory and/or retaliatory behavior and Plaintiff unreasonably failed to take advantage




                                                      9
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 10 of 13 PageID 63




   of Defendant’s preventative or corrective opportunities to otherwise avoid harm.

          6.       Plaintiff’s claims and/or any claims for damages are barred because Defendant

   exercised reasonable care to prevent and correct promptly any alleged harassing,

   discriminatory and/or retaliatory behavior and Plaintiff unreasonably failed to share full

   information with Defendant regarding her allegations.

          7.       Plaintiff’s claims and and/or claims for damages are barred because Defendant

   took prompt, remedial action with regard to any alleged harassment, discrimination and/or

   retaliation properly reported by Plaintiff.

          8.       Plaintiff’s claims are barred and/or limited by the doctrines of waiver,

   estoppel and after-acquired evidence to the extent discovery shows she engaged in

   misconduct prior to, during, after, or in connection with her employment, that otherwise

   would have resulted in her discharge, if such conduct was then known to Defendant.

          9.       Plaintiff’s claims for damages are barred, in whole or in part, to the extent that

   she failed to reasonably mitigate her damages.

          10.      Defendant has made good faith efforts to prevent discrimination, harassment

   and/or retaliation in its workplace and cannot be liable for the decisions of its agents, to the

   extent that the challenged employment decisions were contrary to Defendant’s efforts to

   comply with the law.

          11.      Defendant has made good faith efforts to prevent discrimination, harassment

   and/or retaliation in its workplace and cannot be liable for punitive damages, to the extent

   that the challenged employment decisions were contrary to Defendant’s efforts to comply

   with the law.




                                                    10
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 11 of 13 PageID 64




           12.     Plaintiff’s harassment claims fail because the alleged conduct was not

   sufficiently severe or pervasive to alter the terms and conditions of Plaintiff’s employment.

           13.     Plaintiff’s constructive discharge claim fails because no reasonable person in

   Plaintiff’s position would have been compelled to resign.

           14.     Plaintiff’s constructive discharge claim fails because she resigned before she

   provided Defendant a chance to rectify the alleged problems.

           15.     Plaintiff’s claims for punitive damages under the Florida Civil Rights Act

   and/or Title VII are barred because Defendant acted at all times in good faith with regard to

   Plaintiff’s employment and at no time acted with malice or with reckless indifference to

   Plaintiff’s rights.

           16.     Plaintiff’s claims for punitive damages under the Florida Civil Rights Act are

   barred because Defendant acted at all times in good faith with regard to Plaintiff’s

   employment and at no time engaged in willful, malicious, or wanton conduct with respect to

   Plaintiff.

           17.     Plaintiff’s alleged injuries and/or damages if any, were caused by Plaintiff’s

   own actions, omissions, or conduct.

           18.     Defendant denies an employee under its supervision acted in any manner that

   would constitute a violation of Plaintiff’s rights. If any employee of Defendant violated

   Plaintiff’s rights, such violation was committed outside either the scope or course of her/her

   employment and without Defendant’s consent, knowledge or ratification.

           19.     Plaintiff’s retaliation claims fail because, even if any decision concerning

   Plaintiff’s employment was based in part on her participation in protected activity, which




                                                   11
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 12 of 13 PageID 65




   Defendant denies, Defendant would have reached the same decision with regard to Plaintiff’s

   employment even in the absence of such activity.

             20.    Plaintiff’s retaliation claims fail because there is no causal connection

   between Plaintiff’s engaging in protected activity and any adverse employment action that

   she may have suffered.

             21.    Plaintiff’s retaliation claims are barred because to the extent Plaintiff engaged

   in protected activity, any protected activity was not the “but for” cause of any adverse

   employment decision.

             22.    Plaintiff’s claims fail because she did not suffer an adverse employment

   action.

             23.    Plaintiff’s claims fail because she resigned her position with Defendant.



                                           RESERVATION

             Defendant reserves the right to move this Court to amend the foregoing defenses

   and/or add defenses based on information obtained during discovery.

             WHEREFORE, Defendant requests:

             1.     That judgment be entered in favor of Defendant and against Plaintiff;

             2.     That the Complaint be dismissed with prejudice;

             3.     That Defendant be awarded its costs; and

             4.     That Defendant be granted such other and further relief as this Court may

   deem just and proper.

             Dated: July 3, 2019.




                                                     12
Case 8:19-cv-01112-SCB-CPT Document 11 Filed 07/03/19 Page 13 of 13 PageID 66




                                             Respectfully submitted,

                                             LITTLER MENDELSON, P.C.
                                             111 North Magnolia Avenue, Suite 1250
                                             Orlando, Florida 32801
                                             Telephone: (407) 393-2900
                                             Facsimile: (407) 393-2929

                                      By:    /s/ Theresa M. Waugh
                                             Jeffrey B. Jones
                                             Florida Bar No.: 039950
                                             Email: jbjones@littler.com

                                             Theresa M. Waugh
                                             Florida Bar No. 089593
                                             Email: twaugh@littler.com

                                             Attorneys for Defendant




                               CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 3rd day of July, 2019, I electronically filed the
   foregoing with the Clerk of the Court using the CM/ECF system, which will send a copy via
   email to the following: Wolfgang M. Florin and Miguel Bouzas, Florin Gray Bouzas Owens,
   LLC, 16524 Pointe Village Dr., Suite 100, Lutz, FL 33558, wolfgang@fgbolaw.com;
   miguel@fgbolaw.com.


                                             /s/ Theresa M. Waugh
                                             Theresa M. Waugh




                                                13
